Citation Nr: 1525166	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for a bilateral eye disability.

3. Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

4. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Veteran and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that, in pertinent part, granted service connection for PTSD, rated 30 percent disabling, effective July 31, 2007, and denied service connection for basal cell carcinoma, psoriasis, loss of vision, rheumatoid arthritis, dysplastic nevus, and angina.  The Veteran perfected an appeal of the denial of service connection for angina, but a January 2011 rating decision granted service connection for coronary artery disease, old myocardial infarction, a disability that was noted to include the symptom of angina.  Consequently, that issue is not before the Board.  In January 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Following the hearing, the record was held open for 60 days for the submission of additional evidence.  A private psychiatric evaluation report was received by the Board in February 2015 without a waiver of Agency of Original Jurisdiction (AOJ) review.  The AOJ will have the opportunity to review the additional evidence in the first instance on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the claims on appeal.  

At the January 2015 Board hearing, the Veteran testified his PTSD symptoms include thoughts of self-harm, episodes of grossly inappropriate behavior, panic attacks, and memory loss.  His wife testified he easily loses his temper and isolates himself from friends and family.  He was most recently afforded a VA psychiatric examination in May 2008.  Given his testimony regarding the severity of his symptoms during the January 2015 Board hearing, the submission of the February 2015 psychiatric evaluation report, and the length of the intervening period since his last VA examination, the Board another VA psychiatric examination is needed to determine the current severity of his service-connected PTSD.

Regarding service connection for a bilateral eye disability, the Veteran contends he has a loss of vision in both eyes because trauma he sustained during combat in Vietnam caused retinal detachment in both eyes.  His DD 214 shows he earned the Combat Action Ribbon for service in Vietnam.  In a letter received in February 2009, the Veteran's treating physician, Dr. S. Srivastava, noted the Veteran suffered retinal detachments in both eyes in 2006, requiring surgical repair and resulting in poor vision in both eyes.  Dr. Srivastava also noted the Veteran suffered from head trauma years prior and found it was possible, but unclear, that the trauma played a role in the retinal detachment.  The Veteran has not been afforded a VA examination with regard to his claim for service connection for a bilateral eye disability.  Based on the foregoing, the Board finds such an examination is necessary.

The Veteran contends he is entitled to service connection for a skin disability because such was caused by Agent Orange exposure.  His dermatologist, Dr. B. Jackson, noted she had treated the Veteran for basal cell carcinoma, dysplastic nevus, benign nevi, solar elastosis, solar lentigos, seborrheic keratoses, scars, angiomas, herpes simplex, intertrigo, and psoriasis in a June 2009 letter, but did not provide copies of the Veteran's treatment records.  At the January 2015 Board hearing, the Veteran testified he had been treated by his dermatologist for 30 years and that she had opined his variously diagnosed skin disabilities were related to his Agent Orange exposure.  In the February 2015 psychiatric evaluation report, the examiner noted the Veteran "has multiple skin problems, rashes and conditions that may have resulted from his extended, direct contact with Agent Orange."  It is not in dispute that the Veteran served in Vietnam, and is entitled to a presumption that he was exposed to herbicides therein.  His service treatment records show he complained of a rash that had lasted 5 weeks in what appears to be November 1968.  The Veteran has not been afforded a VA examination with regard to his claim for service connection for a skin disability.  Based on the foregoing, the Board finds such an examination is necessary.  The records of the Veteran's dermatology treatment are not associated with the claims folder and should be obtained on remand.

The Board must defer final adjudication of the issue of entitlement to service connection for rheumatoid arthritis because it is inextricably intertwined with the issue of entitlement to service connection for a skin disability, to include psoriasis.  In May 2008 treatment note, the Veteran's rheumatologist, Dr. M. Gupta, noted the Veteran had a long-standing history of seronegative rheumatoid arthritis and a history of skin psoriasis and diagnosed chronic seronegative inflammatory arthritis most likely due to psoriatic arthritis.  At the January 2015 Board hearing, the Veteran testified his rheumatologist opined his rheumatoid arthritis was secondary to a service-connected disability.  It is not clear whether the Veteran was referring to psoriasis, which is not service-connected, but the updated records of the Veteran's treatment for rheumatoid arthritis should be obtained and associated with the claims folder.

A review of the record shows that the most recent VA treatment records date from April 2012.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request him to identify all medical providers from whom he has sought treatment for his service-connected PTSD and for his claimed rheumatoid arthritis, loss of vision, and variously diagnosed skin disability (including Dr. B. Jackson and Dr. M. Gupta) and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. Obtain all of the Veteran's VA treatment records from April 2012 to the present relating to treatment for the disabilities on appeal, including records from Macon, Georgia Community-Based Outpatient Clinic.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Then, arrange for a VA psychiatric evaluation of the Veteran to determine the severity of his PTSD.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide an opinion that responds to the following:

Please identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4. Then, arrange for an examination of the Veteran to ascertain the nature and likely etiology of any eye disability(ies).  The examiner must review the Veteran's claims file, elicit pertinent history, and conduct an examination (that includes any diagnostic studies deemed necessary).  Based on the record and examination of the Veteran the examiner should provide responses to the following: 

(a) Identify (by medical diagnosis) all eye disability(ies) found during the course of this appeal (to include the 2006 retinal detachments and resulting loss of vision); and 

(b) As to each diagnosed eye disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service/is related to any reported in-service combat trauma. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5. Then, arrange for an examination of the Veteran to ascertain the nature and likely etiology of any skin-related disability(ies), including psoriatic arthritis.  The examiner must review the Veteran's claims file, elicit pertinent history, and conduct an examination (that includes any diagnostic studies deemed necessary).  Based on the record and examination of the Veteran the examiner should provide responses to the following: 

(a) Identify (by medical diagnosis) all skin-related disability(ies) found during the course of this appeal (to include the June 2009 diagnoses of basal cell carcinoma, dysplastic nevus, benign nevi, solar elastosis, solar lentigos, seborrheic keratoses, scars, angiomas, herpes simplex, intertrigo, and psoriasis, and the May 2008 diagnosis of psoriatic arthritis); and 

(b) As to each diagnosed skin disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such is related to his service, to include due to exposure to herbicides in Vietnam  or to any reported in-service skin complaints (to specifically include the November 1968 treatment for a rash). 

If the opinion provider finds that the Veteran's diagnosed psoriatic arthritis is related to service, the opinion provider should provide responses to the following:

(c) Is it at least as likely as not (50% or better probability) that the Veteran's rheumatoid arthritis is proximately due to his psoriatic arthritis?

(d) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's rheumatoid arthritis has been aggravated by his psoriatic arthritis?  Aggravation is an increase in severity beyond the natural progress of the disorder.  If the opinion is that the rheumatoid arthritis is not caused by, but is aggravated by psoriatic arthritis, the opinion provider should specify, to the extent possible, the degree of disability that is due to such aggravation. 

The opinion provider must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

6. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


